     Case 4:20-cv-07331-JSW Document 134-1 Filed 06/09/21 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
 2

 3    CHAMBER OF COMMERCE OF THE                        Civil Action No.4:20-cv-07331-JSW
      UNITED STATES OF AMERICA, et al.,
 4                                                      [PROPOSED] ORDER ON
                   Plaintiffs,                          DEFENDANTS’ MOTION FOR
 5        v.                                            VOLUNTARY REMAND

 6    UNITED STATES DEPARTMENT OF                       Date: July 16, 2021
      HOMELAND SECURITY, et al.,                        Time: 9:00am
 7                                                      Courtroom: 5
                   Defendants.                          Judge: Hon. Jeffrey S. White
 8

 9

10

11             Upon consideration of the Defendants’ Motion for Voluntary Remand, and all responses and

12   replies thereto, it is hereby ORDERED that, for the reasons set forth in Defendants’ Motion,

13   Defendants’ Motion is hereby GRANTED.

14             So ordered on this ____ day of __________, 2021.

15                                                    _____________________
                                                      Jeffrey S. White
16                                                    United States District Judge
17

18

19
20

21

22

23

24

25

26

27

28
                                                         [Proposed] Order on Defs.’ Mot. for Voluntary Remand
                                                                                       No. 4:20-cv-07331-JSW
